DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 05/12/2021 Restriction, lack of unity was found between claims 1-20, and a restriction was asserted.
In Applicant’s 05/18/2021 Reply, an election was made with traverse. Claims 1-6, 8, 9, and 11-17 were amended. Claims 7, 10, and 18-20 were canceled, while claims 21-25 were added. 
Claims 1-6, 8, 9, 11-17, and 21-25 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 05/19/2018 and 02/25/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1-20 were found to lack unity of invention, because the technical feature that read on each of claims 1-20, i.e., a method for promoting gut microbiota and/or inhibiting pathogenic gut microbiota comprising administering a compound of formula (I), did not make a contribution over the prior art and could not be considered a special technical feature:

    PNG
    media_image1.png
    446
    621
    media_image1.png
    Greyscale

	Applicant elected the species represented by a compound of formula (I), with traverse. Applicant argues US20150272975A1 fails to teach a method for promoting beneficial gut microbiota (Megamonas, Rukenella, Ruminococcus2, and Alistipes) and inhibiting pathogenic gut microbiota. However, this argument fails to reconcile the fact that US20150272975A1 teaches administration of the same compound for preventing and/or treating coccidiosis and/or enhancing growth in an animal in need thereof. ([0107]-[0122]). Neither method limits the patient population. Preventing requires administration of a compound of formula (I) to an animal that does not have the condition, and the term “enhancing growth” does not limit the patient population. Furthermore, US20150272975A1 describes administering a compound of formula (I), cytopiloyne, in an amount exceeding that indicated by the claims as effective, i.e., exceeding 1 µg/kg body weight. (p. 16, ll.1-17; p. 17, l.25-p.18, l.5).
However, while Applicant’s argument is not persuasive, the only claim not covered by the elected species is claim 24, therefore, the election of species requirement is withdrawn. All claims are examined. 
	
Rejections
35 U.S.C.102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11-17, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013074273A1 (published 05/23/2013).
WO2013074273A1 describes administration of either a Bidens pilosa extract or a compound of formula (I), e.g., cytopiloyne, extracted from Bidens pilosa, for treating or preventing coccidiosis and/or for enhancing growth in an animal. (p. 12, l.3-p. 13, l.15). WO2013074273A1 teaches an effective concentration of Bidens pilosa extract powder in animal feed at 0.0005% to 15% (w/w) (p. 13, ll.8-14) and an effective concentration of a compound of formula (I) at ≥45 µg/kg body weight. (p. 13, l.16-p.14, l.7). The composition is for humans, fish, birds, reptiles, and non-human mammals. (p. 14, ll.4-7, p. 15, ll.7-20). WO2013074273A1 also describes the composition as causing an increase in the body weight of chickens (p. 15, ll.18-20), as well as an examination of the leukocyte composition in blood of the chickens (p. 19, ll.1-8). 
WO2013074273A1 teaches every feature of claims 1-6, 8, 9, 11-17, and 21-25 but does not recognize that promotion of beneficial gut microbiota and inhibition of pathogenic gut microbiota results upon administration of the Bidens pilosa extract or compound of formula (I). Notwithstanding the lack of recognition, WO2013074273A1 anticipates claims 1-6, 8, 9, 11-17, and 21-25, because administration of the same composition as claimed to the same subjects as claimed would produce the same effects by default. 

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 1, 3, 5, 6, 8, 9, 11-15, and 21-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,072,312 B2 (issued 07/07/2015). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 1 of US9072312B2 describes a method for treating coccidiosis in an animal comprising administering animal feed and a therapeutically effective amount of Bidens pilosa extract or a compound of formula (I). The scope of “therapeutically effective amount” includes 0.0005% to 15% (w/w) of Bidens pilosa powder (col. 11, ll.1-3, col. 12, ll.24-29, 50-58) and ≥1 ug/kg of a compound of formula (I) (claim 4). This disclosure anticipates every feature of claims 1, 3, 5, 8, 12-14, 21, and 23-25, but does not recognize that promotion of beneficial gut microbiota and inhibition of pathogenic gut microbiota results upon administration of the Bidens pilosa extract or compound of formula (I). Notwithstanding the lack of recognition, administration of the same composition as claimed to the same subjects as claimed would produce the same effects by default.
	Claim 2 of US9072312B2 recites the dosage form as oral, capsule, suppository, or parenteral, as in present claim 9.
	Claim 3 of US9072312B2 recites the subgenuses of formula (I), as in present claims 11 and 22.
	Claim 5 of US9072312B2 requires the Bidens pilosa exract in the form of a powder, as in present claim 15.
	Claim 6 of US9072312B2 requires the animal feed to be chicken feed, as in present claim 6.
Claim 7 of US9072312B2 requires the animal to be fish, bird, or reptile, as in present claim 6.
Claim 8 of US9072312B2 requires the Bidens pilosa extract or compound of formula (I) to be mixed into the animal feed, as in present claim 14.

(2)	Claims 1-3, 5, 6, 8, 9, 11-17, and 21-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,568,897 B2 (issued 02/25/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 1 of US10568897B2 describes a method for enhancing growth in an animal infected with Eimeria comprising administering an animal feed with a therapeutically effective amount of a Bidens pilosa extract or compound of formula (I). The scope of Eimeria infection includes animals inflicted with coccidiosis and those without. (col. 12, ll.37-45). Claims 9-11 of US10632165B2 establish a range for the therapeutically effective amount at 0.0005% to 15% of the Bidens pilosa extract, and claims 8 and 12 recite a dose of no less than 1 µg/kg body weight. This disclosure anticipates every feature of claims 1-3, 5, 8, 12-14, 16, 17, 21, and 23-25, but does not recognize that promotion of beneficial gut microbiota and inhibition of pathogenic gut microbiota results upon administration of the Bidens pilosa extract or compound of formula (I). Notwithstanding the lack of recognition, administration of the same composition as claimed to the same subjects as claimed would produce the same effects by default.
	Claim 2 of US10568897B2 recites the dosage form as oral, capsule, suppository, or parenteral, as in present claim 9.
	Claim 3 of US10568897B2 requires the Bidens pilosa exract in the form of a powder, as in present claim 15.
	Claim 4 of US10568897B2 requires the animal feed to be chicken feed, as in present claim 6.
	Claim 5 of US10568897B2 requires the Bidens pilosa extract or compound of formula (I) to be mixed into the animal feed, as in present claim 14.
	Claims 6 and 13 of US10568897B2 require the animal feed to be poultry, fish, reptile, bird, or non-human feed, as in present claim 6.
	Claim 7 of US10568897B2 recites the subgenuses of formula (I), as in present claims 11 and 22.
 (3)	Claims 1-3, 5, 6, 8, 9, 11-17, and 21-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,632,165 B2 (issued 04/28/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-3, 5, 11, and 14-20 of US10632165B2 describe a method for reducing fat content and gaining muscle mass/content by administering a composition comprising a therapeutically effective amount of a Bidens pilosa extract or a compound of formula (I). Claim 12 establishes a range for the therapeutically effective amount at 0.5% to 15% of the Bidens pilosa extract, and claims 9 and 10 recite a dose of no less than ≥1 µg/kg body weight. This disclosure anticipates every feature of claims 1-3, 5, 12, 13, 16, 17, 21, and 23-25, but does not recognize that promotion of beneficial gut microbiota and inhibition of pathogenic gut microbiota results upon administration of the Bidens pilosa extract or compound of formula (I). Notwithstanding the lack of recognition, administration of the same composition as claimed to the same subjects as claimed would produce the same effects by default.
Claim 4 of US10632165B2 requires the subject be humans, non-human mammals, birds, reptiles, fish, or amphibian, as in present claim 6.
Claim 6 of US10632165B2 requires the Bidens pilosa extract in powder form, as in present claim 15.
Claim 7 of US10632165B2 requires the composition be in the form of food, animal feed, or medicine, as in present claim 14.
Claim 8 of US10632165B2 recites the dosage form as oral, capsule, suppository, or parenteral, as in present claim 9.

Conclusion
Claims 1-6, 8, 9, 11-17, and 21-25 are pending.
Claims 1-6, 8, 9, 11-17, and 21-25 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655